Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an application filed 10/19/20.
Claims 1-26 are pending.

Drawings
Figures 1 and 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claim 1 contains a period (“.”) after the limitation reciting “(iv) generating data slices …”. It is believed this was intended to be a semi-colon (“;”). 
Claims 2-19 depend from claim 1 and are thus objected to accordingly.
Claim 5 recites 
… creating the working dataset further comprises processing the received dataset includes at least one of identifying bad data segments, repairing some of the bad data segments with estimates, and preprocessing the dataset for model identification …

It is believed this would be better written as:
… creating the working dataset further comprises processing the received dataset including at least one of identifying bad data segments, repairing some of the bad data segments with estimates, and preprocessing the dataset for model identification …

Claim 9 does not end in a period (“.”).
Claim 11 includes a comma (“,”) after bullet point “b)”. It is believed this should be removed.
Claim 20 recites “identifying … CASCADE control loops”. Here the term “CASCADE” does not appear to be, e.g., an acronym or a trademark. Accordingly the capitalization appears inappropriate. 
Claims 21-26 depend from claim 20 and are objected to accordingly.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0157225 to Dave et al. (Dave) in view of US 2019/0102657 to SayyarRodsari (SayyarRodsari) in view of US 2016/0018797 to Lu (Lu).

Claim 1: Dave discloses a computer-implemented method for process modeling and control, comprising:
receiving data comprising process variables for a subject industrial process of a plant, the process variables and measurements and said receiving being performed by one or more digital processors (par. [0071] “historical data associated with at least one industrial process is obtained at step 602”); 
creating, from the received data, a working dataset; the creating being automatically performed by the one or more processors and including: 
(i) identifying, based on associations of process variables and calculated statistics, the process variables that comprise PID loops and associated loop variable types (par. [0068] “developing a PID process variable (PV) response to setpoint (SP) changes … a process model of a PID control loop”); 
(ii) configuring a first set of process variables as independent variables and a second set of process variables as dependent variables of an empty model of the subject industrial process (par. [0071] “each independent variable is associated with one or more controlled variables (dependent variables)”); 
(iii) searching the measurements of the first set of process variables to identify informative moves for each of the independent variables (e.g. par.[0073] “a signal and a disturbance”, par. [0060] “extracts informative data segments”); and 
(iv) generating data slices of the received data corresponding to each of the independent variables and at least one of the dependent variables based on the identified informative moves (par. [0073] “extracting the data segments from the signal using the detected points”)[;] 
the working dataset being formed of and storing the generated data slices (par. [0071] “historical data associated with at least one industrial process”); 
building sub-models for the subject industrial process using the generated data slices stored in the working dataset, the sub-models having various model configuration and the building being implemented by the one or more processors (par. [0074] “generating a model for each independent variable”); 
assembling the sub-models in a manner producing a seed model of the subject industrial process, said assembling being automatically performed by the one or more processors (par. [0075] “using the one or more models as one or more seed models”); and
controlling the subject industrial process at the plant based on the produced seed model (par. [0075] “using the one or more models to monitor operation of at least one PID controller or to identify one or more tuning parameters”).

Dave does not explicitly disclose the process variables including an engineering tag.

SayyarRodsari teaches receiving data comprising process variables including an engineering tag (par. [0029] “the data is provided in an annotated form”). 

It would have been obvious at the time of filing to receiving data comprising process variables including an engineering tag (Dave par. [0071] “historical data”, SayyarRodsari par. [0029] “an annotated form”). Those of ordinary skill in the art would have been motivated to do so to provide additional information regarding the historical data (see e.g. SayyarRodsari par. [0029] “context in the operations”).

Dave and SayyarRodsari do not explicitly teach the process variables comprise cascade control loops.

Lu teaches process variables comprising a cascade control loop (e.g. par. [0049] “master-slave variables in MPC cascade solutions”).

It would have been obvious at the time of filing to identify process variables that comprise cascade control loops. Those of ordinary skill in the art would have been motivated to do so in order to model a system “enable[ing] real-time planning solutions to honor lower-level operating constraints” (Lu par. [0048]).

Claim 2: Dave, SayyarRodsari and Lu teach the method of Claim 1, wherein the seed model is a multivariable process control (MPC) model and the subject industrial process is controlled by a multivariable process control (MPC) controller (Dave par. [0019] “Robust Multivariable Predictive Control Technology”).

Claim 3: Dave, SayyarRodsari and Lu teach the method of Claim 2 wherein the step of controlling the subject industrial process includes controlling the subject industrial process based on the produced seed model while configuring a closed-loop testing under the MPC controller (Dave par. [0075] “one or more seed models during closed-loop model identification or … during industrial process control”, SayyarRodsari par. [0045] “operation … during actual monitoring and/or control of a machine or process”); and 
the method further comprises: 
performing continuous closed-loop testing (Dave par. [0075] “during industrial process control”); 
collecting new data (SayyarRodsari par. [0045] “operation … during actual monitoring and/or control of a machine or process”); and 
updating the sub-models until a complete MPC model is built and the requirements of a complete model are met for a standard industrial MPC application (Dave par. [0075] “updated or refined models during industrial process control”).

Claim 4: Dave, SayyarRodsari and Lu teach the method of Claim 1 wherein the received data is historical plant data (Dave par. [0071] “historical data”).

Claim 5: Dave, SayyarRodsari and Lu teach the method of Claim 1 wherein creating the working dataset further comprises processing the received dataset includes at least one of identifying bad data segments, repairing some of the bad data segments with estimates, and preprocessing the dataset for model identification (Dave par. [0072] “portions of the historical data are automatically excluded … data of poor quality”).

Claim 6: Dave, SayyarRodsari and Lu teach the method of Claim 1 wherein identifying the process variables that comprise PID loops and cascade control loops and associated loop variable type further includes applying automated algorithms to classify and infer PID loop and Cascade loop variables based on engineering tag name strings and data statistics (Dave par. [0068] “developing a PID process variable (PV) response to setpoint (SP) changes … a process model of a PID control loop”, par. [0056] “classification module”).

Claim 7: Dave, SayyarRodsari and Lu teach the method of Claim 1 wherein configuring a first set of process variables and independent variables and a second set of process variables as dependent variables of an empty model is based on a received user input (SayyarRodsari par. [0046] “manual manipulation of the data”).

Claim 15: Dave, SayyarRodsari and Lu teach the method of Claim 1 wherein the searching of measurements includes applying datamining steps to automatically search the measurements of the first set of process variables to identify informative moves for each of the independent variables (Dave par. [0060] “extracts informative data segments”).

Claim 16: Dave, SayyarRodsari and Lu teach the method of Claim 15 wherein the datamining steps include any of: 
a) calculating a key performance indicator vector for each of the independent variables (SayyarRodsari par. [0068] “vector of all input variables used in a model”);
b) rescaling the key performance indicator vectors resulting in a group of scaled key performance indicator time series; and 
c) screening the key performance indicator time series and marking measurements associated with the key performance indicator time series exceeding a threshold as containing the informative moves (Dave par. [0050] “time-series data”).

Claim 17: Dave, SayyarRodsari and Lu teach the method of Claim 1 wherein the variable model configurations include at least one of SIMO, SISO, MISO, and MIMO (Dave par. [0062] “multiple-input single-output (MISO) model identification”).

Claim 18: Dave, SayyarRodsari and Lu teach the method of Claim 1 wherein the step of assembling further comprises:
identifying relatively higher quality sub-models based on iterative model identification and optimal model selection, the relatively higher quality sub-models being used in said assembling to produce the seed model (e.g. SayyarRodsari par. [0056] “a measure of confidence in the model”).

Claim 19: Dave, SayyarRodsari and Lu teach the method of Claim 1 further comprising collecting from the plant online testing data and repeating sub-model identification to update the seed model until the seed model converges to a stable model of the subject industrial process (Dave par. [0075] “updated or refined models during industrial process control”).

Claim 20: Dave discloses a computer-based system of advance process control, the system comprising:
a) a source of historical plant data of a subject industrial process at an industrial plant, the historical plant data comprising process variables of the subject industrial process, each process variable including measurements related to at least one component of the subject industrial process (par. [0071] “historical data associated with at least one industrial process is obtained at step 602”); 
b) a data analyzer communicatively coupled to the source, the data analyzer executed by a processor and forming a working dataset from the historical plant data by automatically:
(i) screening the historical plant data and identifying PID loops based on associations of process variables and calculated statistics (par. [0068] “developing a PID process variable (PV) response to setpoint (SP) changes … a process model of a PID control loop”), 
(ii) determining independent process variables indicative of manipulated variables (MVs), and determining dependent process variables indicative of controlled variables (CVs) to configure an MPC controller (par. [0071] “each independent variable is associated with one or more controlled variables (dependent variables)”), 
(iii) searching plural historical time-series of the measurements and identifying informative "moves" for each independent process variable (e.g. par.[0073] “a signal and a disturbance”, par. [0060] “extracts informative data segments”), and 
(iv) generating informative data slices of the historical plant data corresponding to each MV and selected CVs, the generated data slices being stored in the working dataset (par. [0073] “extracting the data segments from the signal using the detected points”); and 
(c) a seed model builder engine coupled to receive the working dataset from the data analyzer, the seed model builder engine: 
(i) building sub-models for the subject industrial process using the generated data slices stored in the working dataset, including running subspace identification in various model configurations to obtain the sub-models (par. [0074] “generating a model for each independent variable”), and 
(ii) assembling the sub-models in a manner producing a seed model representative of the subject industrial process for initiating the MPC controller, the MPC controller being deployed with the produced seed model and controlling the subject industrial process at the plant (par. [0075] “using the one or more models as one or more seed models”).

Dave does not explicitly disclose each process variable including an engineering tag.

SayyarRodsari teaches process variables including an engineering tag (par. [0029] “the data is provided in an annotated form”).

It would have been obvious at the time of filing to receiving data comprising process variables including an engineering tag (Dave par. [0071] “historical data”, SayyarRodsari par. [0029] “an annotated form”). Those of ordinary skill in the art would have been motivated to do so to provide additional information regarding the historical data (see e.g. SayyarRodsari par. [0029] “context in the operations”).

Dave and SayyarRodsari do not explicitly teach identifying CASCADE control loops.

Lu teaches cascade control loops (e.g. par. [0049] “master-slave variables in MPC cascade solutions”).

It would have been obvious at the time of filing to identify process variables that comprise cascade control loops. Those of ordinary skill in the art would have been motivated to do so in order to model a system “enable[ing] real-time planning solutions to honor lower-level operating constraints” (Lu par. [0048]).

Claim 21: Dave, SayyarRodsari and Lu teach the system of Claim 20 further comprising a data preprocessor coupled between the source and the data analyzer, the data preprocessor cleaning the historical plant data by identifying bad data slices and repairing some bad data slices with interpolations or model predictions (Dave par. [0072] “portions of the historical data are automatically excluded … data of poor quality”).

Claim 24: Dave, SayyarRodsari and Lu teach the system of Claim 20 wherein the various model configurations utilized in the seed model builder engine include SIMO, SISO, MISO, and MIMO to obtain sub-models (Dave par. [0062] “multiple-input single-output (MISO) model identification”).

Claim 25: Dave, SayyarRodsari and Lu teach the system of Claim 20 wherein the seed model builder engine further selects for assembly relatively higher quality sub-models based on an iterative model identification and optimal model selection (e.g. SayyarRodsari par. [0056] “a measure of confidence in the model”).

Claim 26: Dave, SayyarRodsari and Lu teach the system of Claim 20 wherein the data analyzer further collects fresh online testing data from the plant; and
the seed model builder engine repeats sub-model identification to update the seed model until the seed model converges to a stable model of the subject industrial process (Dave par. [0075] “updated or refined models during industrial process control”).

Claims 8-9, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0157225 to Dave et al. (Dave) in view of US 2019/0102657 to SayyarRodsari (SayyarRodsari) in view of US 2016/0018797 to Lu (Lu) in view of US 7,050,863 to Metha et al. (Metha).

Claim 8: Dave, SayyarRodsari and Lu teach the method of claim 1 but do not teach wherein creating the working dataset further comprises:
detecting highly correlated independent variables by performing cross-correlation analysis; and 
removing highly correlated independent variables from the received dataset.

Metha teaches creating a working dataset comprises:
detecting highly correlated independent variables by performing cross-correlation analysis (col. 23, lines 65-67 “cross-correlation between control and auxiliary variables”); and 
removing highly correlated independent variables from the received dataset (col. 23, lines 65-67 “used to remove co-linear (i.e., correlated) controller inputs from the matrix”).

It would have been obvious at the time of filing to detect and remove highly correlated independent variables from the dataset (Metha col. 23, lines 65-67 “used to remove co-linear (i.e., correlated) controller inputs”, Dave par. [0071] “historical data). Those of ordinary skill in the art would have been motivated to do so to “reduce conditioning problems” (see e.g. Metha col. 24, lines 10-32).

Claim 9: Dave, SayyarRodsari, Lu and Metha teach the method of Claim 8 wherein the cross-correlation analysis includes projecting the process variable measurement data onto a latent space and applying machine-learning data clustering analysis on the projected dataset (Metha col. 23, lines 65-67 “from the matrix”, SayyarRodsari par. [0089] “clustering … a set of objects”)[.]

Claim 13: Dave, SayyarRodsari and Lu teach the method of Claim 1 wherein creating the working dataset further comprises:
defining a specific time-series key performance indicator sensitive to the informative moves, based on calculation of a time-series with a moving window (Dave par. [0050] “historians typically record time-series data”, par. [0061] “In fig. 3, a line 302 represents values of … CV1 … MV1-MV3 … over the specified time period”); and 
wherein searching the measurements of the first set of process variables uses the defined specific time-series key performance indicator (Dave par.[0073] “a signal and a disturbance”, par. [0060] “extracts informative data segments”).

Dave, SayyarRodsari and Lu do not explicitly teach calculation of a time-series matrix profile.

Metha teaches calculation of a time-series matrix profile (col. 23, lines 26-28 “Process Matrix”, col. 23, lines 59-67 “time series analysis … to remove … inputs from the matrix”).

It would have been obvious at the time of filing to calculate a time-series matrix profile (Metha col. 23, lines 26-28 “Process Matrix”, Dave par. [0071] “historical data”). Those of ordinary skill in the art would have been motivated to do as a known alternative method of representing the data that would have produced only the expected results.

Claim 22: Dave, SayyarRodsari and Lu teach the system of Claim 20 but do not teach wherein the data analyzer further identifies groups of highly correlated independent variables by performing cross-correlation analysis on candidate independent process variables and removing some highly correlated independent process variables.

Metha teaches identifying groups of highly correlated independent variables by performing cross-correlation analysis on candidate independent process variables and removing some highly correlated independent process variables (col. 23, lines 65-67 “used to remove co-linear (i.e., correlated) controller inputs from the matrix”)

It would have been obvious at the time of filing to identify and remove highly correlated independent variables from the dataset (Metha col. 23, lines 65-67 “used to remove co-linear (i.e., correlated) controller inputs”, Dave par. [0071] “historical data). Those of ordinary skill in the art would have been motivated to do so to “reduce conditioning problems” (see e.g. Metha col. 24, lines 10-32).

Claims 10-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0157225 to Dave et al. (Dave) in view of US 2019/0102657 to SayyarRodsari (SayyarRodsari) in view of US 2016/0018797 to Lu (Lu) in view of US 2011/0066299 to Gray et al. (Gray).

Claim 10: Dave, SayyarRodsari and Lu teach the method of Claim 1 but do not disclose creating the working dataset further comprises:
performing a nonlinearity analysis on each of the dependent variables versus the independent variables; and 
applying a nonlinear transform to a detected nonlinear dependent variable.

Gray teaches performing a nonlinearity analysis on each of the dependent variables versus the independent variables (par. [0040] “models which compute a nonlinear transform of the predicted quantity as a linear combination of one or more scaled input quantities”); and 
applying a nonlinear transform to a detected nonlinear dependent variable (par. [0040] “independent variable values may be scaled … generate predicted dependent variable values”).

It would have been obvious at the time of filing to perform and apply a nonlinear transform to a nonlinear dependent variable (Gray par. [0040] “models which compute a nonlinear transform”, par. [0071] “independent variable … controlled variables (dependent variables)”). Those of ordinary skill in the art would have been motivated to do so to ensure an adequate model is generated for a system which involves a nonlinearity (see e.g. Gray par. [0015]).

Claim 11: Dave, SayyarRodsari, Lu and Gray teach the method of Claim 10 wherein the nonlinearity analysis includes 
a) iteratively building a linear model via subspace identification (Dave par. [0064] “the iterative process has selected one or more of the best-performing models”, Gray par. [0040] “scaled such that the modeled relationship … is linear”); 
b), generating model predictions with the identified linear model (Gray par. [0040] “the same scaling … to generate predicted dependent variable values”); 
c) comparing predictions against raw measurements (Gray par. [0035] “differences between the real and modeled readings”); 
d) calculating deformation values (Gray par. [0035] “differences between the real and modeled readings”, Gray par. [0040] “the same scaling”); and 
e) applying a test nonlinear transform (Dave par. [0064] “the iterative process has selected one or more of the best-performing models”).

Claim 12: Dave, SayyarRodsari, Lu and Gray teach the method of Claim 11 further comprising repeating the nonlinearity analysis until an optimal nonlinear transform is found and applied (Dave par. [0064] “the iterative process has selected one or more of the best-performing models”).

Claim 23: Dave, SayyarRodsari, Lu and Gray teach the system of Claim 20 but do not teach the data analyzer further checks the linearity of each output CV against the independent process variables; and 
applies a nonlinear transform to a detected nonlinear CV.

Gray teaches checking the linearity of each output CV against the independent process variables (par. [0040] “models which compute a nonlinear transform of the predicted quantity as a linear combination of one or more scaled input quantities”); and 
applying a nonlinear transform to a detected nonlinear CV (par. [0040] “independent variable values may be scaled … generate predicted dependent variable values”).

It would have been obvious at the time of filing to perform and apply a nonlinear transform to a nonlinear dependent variable (Gray par. [0040] “models which compute a nonlinear transform”, par. [0071] “independent variable … controlled variables (dependent variables)”). Those of ordinary skill in the art would have been motivated to do so to ensure an adequate model is generated for a system which involves a nonlinearity (see e.g. Gray par. [0015]).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199